Citation Nr: 1004477	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  07-19 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for hemorroids.

2.  Entitlement to service connection for irritable bowel 
syndrome (IBS).

3.  Whether new and material evidence has been submitted 
which is sufficient to reopen a claim of entitlement to 
service connection for neuropathy of the left side of the 
body.

4.  Entitlement to an increased disability rating for 
degenerative joint disease (DJD) of the cervical spine, 
currently 30 percent disabling. 

5.  Entitlement to an increased disability rating for 
varicose veins of the left popliteal area, currently 10 
percent disabling. 

6.  Entitlement to an increased disability rating for 
fibrositis syndrome, currently 20 percent disabling.

7.  Entitlement to a separate compensable disability rating 
for a left knee disability.

8.  Entitlement to a separate compensable disability rating 
for a right knee disability.

9.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and her sister


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION


The Veteran served on active duty from October 1973 to 
August 1977.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Huntington, West Virginia Department of Veterans Affairs 
(VA) Regional Office (RO). 
The Veteran was afforded a Decision Review Officer hearing 
at the RO as well as a Travel Board hearing with the 
undersigned Veterans Law Judge.  The transcripts of these 
proceedings have been associated with the Veteran's claims 
file.

At the October 2009 hearing before the undersigned, the 
Veteran submitted additional evidence directly to the Board, 
accompanied by a waiver of initial consideration of this 
evidence by the agency of original jurisdiction (AOJ). 
See 38 C.F.R. § 20.1304(c) (2009).

The issues of whether new and material evidence has been 
submitted which is sufficient to reopen a claim of 
entitlement to service connection for a neurological 
disorder of the left side of the body, entitlement to 
service connection for IBS, entitlement to an increased 
rating for fibrositis syndrome, entitlement to separate 
compensable disability ratings for left and right knee 
disabilities and entitlement to TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
DC.

In an October 2009 statement, the Veteran claimed service 
connection for a low back disability.  As this issue has not 
yet been adjudicated, it is referred to the RO for 
appropriate action.  However, the Board notes in passing 
this claim was previously granted in a December 1977 rating 
decision.  

Clarification of issues on appeal

The RO has heretofore addressed whether service connection 
is warranted for the left and right knee claims.  However, 
in a December 1977 rating decision, the RO awarded service 
connection for chondromalacia of the left and right knee and 
10 percent disability ratings were assigned.   
 
The Veteran filed a claim for an increased disability rating 
for her service-connected left and right knee disabilities 
in May 1978.  A subsequent February 1979 rating action 
utilized medical evidence that the Veteran's knee 
disabilities were part of a systemic disease process, namely 
fibrositis syndrome, and awarded an increased rating for 
such to include consideration of the Veteran's service-
connected knee symptomatology.  

Accordingly, as service connection is already in effect for 
left and right knee disabilities, the issues have been 
recharacterized as reflected on the title page.  


FINDINGS OF FACT

1.  The Veteran is not shown to have hemorrhoids due to an 
event or incident of her period of military service.

2.  The Veteran's cervical spine disability is manifested by 
pain and limitation of motion, but not by ankylosis.

3.  The Veteran's varicose veins of the left popliteal area 
are manifested by one instance of trace edema that has since 
resolved, but not by persistent edema, eczema or ulceration.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for 
hemorrhoids are not met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).

2.  The criteria for a disability rating in excess of 30 
percent for cervical spine DJD are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 
5242 (2009).

3.  The criteria for a disability rating in excess of 10 
percent for varicose veins of the left popliteal area are 
not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.104, Diagnostic Code 7120 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.  §§ 5100, 5102, 5103A, 5106, 5107, and 5126, 
was signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  A "fourth 
element" of the notice requirement, requesting the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim, was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that VCAA notice, as required by 38 U.S.C.A. § 
5103(a), to the extent possible, must be provided to a 
claimant before an initial unfavorable decision on a claim 
for VA benefits.  Pelegrini v. Prinicipi, 18 Vet. App. at 
119-20; see Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).
The Veteran was provided notice of the VCAA in letters dated 
in November 2004, February 2005 and June 2005 prior to the 
initial adjudication of her claims in a September 2005 
rating decision.  The VCAA letters indicated the types of 
evidence necessary to substantiate the claims, and the 
division of responsibility between the Veteran and VA for 
obtaining that evidence, including the information needed to 
obtain both her private and VA medical treatment records.  A 
March 2006 letter also provided notice pertaining to the 
downstream disability rating and effective date elements of 
the claims, with subsequent adjudication of his claims in a 
January 2008 supplement statement of the case.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini and 
Mayfield, both supra.  

The Board notes that recently the Court, in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), purported to clarify VA's 
notice obligations in increased rating claims.  The Court 
held that a notice letter must inform the Veteran that, to 
substantiate a claim, he or she must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
The Court also held that where the claimant is rated under a 
diagnostic code that contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life, the notice letter must provide at least general 
notice of that requirement.

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) recently reversed the Court's holding in Vazquez, 
to the extent the Court imposed a requirement that VA notify 
a Veteran of alternative diagnostic codes or potential 
"daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  Reviewing the November 2004, 
February 2005 and June 2005 correspondences in light of the 
Federal Circuit's decision, the Board finds that the Veteran 
has received 38 U.S.C.A. § 5103(a)-compliant notice as to 
her increased rating claims.

The Board also finds that all relevant evidence necessary 
for an equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
Specifically, the evidence of record includes VA medical 
records, private treatment records, Social Security 
Administration (SSA) records and statements and testimony 
from the Veteran and her representative.  

The Veteran was scheduled for VA examinations in July 2005; 
however, they were not completed as the Veteran "appeared to 
fall asleep during the history for her first exam."  A 
second set of VA examinations was scheduled in December 
2007; however, the Veteran cancelled due to her not feeling 
well.  

The Board acknowledges that when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The July 2005 VA examination 
is inadequate; however, the Veteran has specifically 
testified that her physical condition and pain levels 
prevent her from completing these examinations, and 
requested that the evidence of record be utilized to render 
a decision on her claims.  See the October 2009 hearing 
transcript, page 3.  The Board has carefully reviewed the 
extensive VA and private treatment records in the claims 
folder and finds there is sufficient competent medical 
evidence upon which to decide two of her increased rating 
claims.  See 38 C.F.R. § 3.159(c)(4) (2009).  

In addition, as indicated below, the Veteran has been 
diagnosed with hemorrhoids for which she is claiming service 
connection.  However, for the reasons stated in the sections 
of the decision applicable to this disability, there is no 
evidence that such may be associated with service.  
Consequently, VA's duty to assist does not require that the 
Veteran be afforded a medical examination as to this 
disability. 
See 38 U.S.C.A. § 5103A(d)(2) (West 2002); McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  As explained further 
below, service connection is already in effect for right and 
left knee disabilities, so no examination is needed to 
address those claims.

The Veteran has not indicated that she has any further 
evidence to submit to VA, or which VA needs to obtain.  
There is no indication that there exists any additional 
evidence that has a bearing on this case that has not been 
obtained.  The Veteran has been accorded ample opportunity 
to present evidence and argument in support of her appeal.  
All pertinent due process requirements have been met.  See 
38 C.F.R. § 3.103.

Accordingly, the Board will proceed to a decision as to 
three of the issues on appeal.
II.  Evaluation of Service Connection for Hemorrhoids

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2009).  Service connection may also be 
granted for disability shown after service, when all of the 
evidence, including that pertinent to service, shows that it 
was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Veteran's service treatment records, including her March 
1977 separation medical history and examination report, do 
not reveal any complaints or findings of hemorrhoids.  
Rectal examinations performed in conjunction with complaints 
of abdominal pain in May 1975 and during a gynecological 
examination in June 1975 were normal.  Indeed, the Veteran 
specifically testified that she first experienced 
hemorrhoids immediately after service.  See the October 2009 
hearing transcript, page 11.

The initial post-service notation related to hemorrhoids was 
not until March 2003, which is more than 25 years after 
service discharge and the date of the Veteran's initial 
claim for VA benefits in September 1977.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a 
prolonged period without medical complaint after service can 
be considered along with other factors in the analysis of a 
service connection claim); see also Shaw v. Principi, 3 Vet. 
App. 365 (1992) (a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim).

In addition, there is no medical evidence indicating 
hemorrhoids are otherwise related to service, and as 
described above a VA examination as to the etiology of the 
Veteran's hemorrhoids is not warranted.  See 38 U.S.C.A. § 
5103A(d)(2); 
38 C.F.R. § 3.159(c)(4)(i) (2009); McLendon v. Nicholson, 
supra.

As there is no evidence of hemorrhoids in service, and no 
nexus evidence in support of the claim, the claim of service 
connection for hemorrhoids must be denied.
Although it has been contended by the Veteran that she has 
hemorrhoids due to service, as a lay person she is not 
competent to offer an opinion as to the underlying etiology 
of those symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).

Because the preponderance of the evidence is against the 
Veteran's claim, the doctrine of reasonable doubt is not for 
application with respect to the issue of entitlement to 
service connection for hemorrhoids.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

III.  Evaluation of Increased Rating Claims

Disability evaluations are determined by the application of 
a schedule of ratings which is based, as far as can 
practically be determined, on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Each service-connected disability is rated on 
the basis of specific criteria identified by Diagnostic 
Codes.  38 C.F.R. § 4.27.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Generally, the degrees of disability specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  38 C.F.R. 
§ 4.1.

In order to evaluate the level of disability and any changes 
in severity, it is necessary to consider the complete 
medical history of the Veteran's disability. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is 
at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 
Nevertheless, a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss.  
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," 
such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria.  
Id.  See also 38 C.F.R. §§ 4.40, 4.45 and 4.59.

A.  Cervical Spine DJD

In its September 2005 rating decision on appeal, the RO has 
evaluated the cervical spine disability under provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes 5010-5242.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code (here, 5010 for traumatic arthritis) requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen (here, 5242 for degenerative arthritis of the spine).  
See 38 C.F.R. § 4.27 (2009).
Diagnostic Code 5010 specifies that arthritis due to trauma 
substantiated by X-ray findings will be rated as 
degenerative arthritis (Diagnostic Code 5003).  Diagnostic 
Code 5003 specifies that degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation 
of motion under the appropriate diagnostic code for the 
specific joint or joints involved.  Thus, arthritis of the 
cervical spine is rated based on limitation of motion under 
Diagnostic Code 5242.

With regard to limitation of motion, the General Rating 
Formula for Diseases and Injuries of the Spine provide the 
following levels of compensation for the cervical spine:

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 40 percent rating is warranted for unfavorable ankylosis 
of the entire cervical spine.

A 30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees of less; or, favorable ankylosis 
of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5242 (2009).

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be 
separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is 0 to 45 
degrees, extension is 0 to 45 degrees; lateral flexion 0 to 
45 degrees in either direction; and lateral rotation to 80 
degrees in either direction.  The combined range of motion 
refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation. The normal combined range of motion of the 
cervical spine is 340 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note 
are the maximum that can be used for calculation of the 
combined range of motion.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
or the entire spine is fixed in flexion or extension, and 
the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

All cervical spine disabilities, with the exception of 
Intervertebral Disc Syndrome (IVDS), are rated using the 
same criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5242 (2009).  The Board has considered the potential 
application of the Diagnostic Code pertaining to IVDS; 
however, there is no evidence of neurological symptomatology 
which would allow for a rating under that code.  
Specifically, there are no neurological findings associated 
with the cervical spine in the record.  The medical evidence 
makes it clear that neurological symptomatology, to include 
radiculopathy, is not objectively demonstrated.  Moreover, 
the Veteran has never been diagnosed with IVDS and there is 
no evidence of incapacitating episodes, which is the symptom 
contemplated in rating a spine disability under the current 
Formula for Rating Intervertebral Disc Syndrome.

Thus, the Veteran's service-connected cervical spine 
disability will be rated using the General Rating Formula 
for Diseases and Injuries of the Spine.  

As noted above, to warrant a 40 percent disability rating 
under the General Rating Formula for Diseases and Injuries 
of the Spine, the Veteran must show unfavorable ankylosis of 
the entire cervical spine.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)).  A 
February 2004 private treatment record indicates the Veteran 
had decreased right rotation of the cervical spine.  
Examination of the musculoskeletal system in August 2004 
revealed "normal" range of motion.  During a November 2004 
private physical therapy session, the Veteran was able to 
achieve "very limited motion in the cervical spine."  A 
September 2008 private treatment record notes full range of 
cervical spine motion.  There is no competent medical 
evidence to the contrary.  It is thus manifest that the 
Veteran's cervical spine is not immobile.

Accordingly, the Veteran's service-connected cervical spine 
disability does not warrant a 40 or 100 percent rating under 
the General Rating Formula for Diseases and Injuries of the 
spine.

The Board has discussed the provisions of 38 C.F.R. §§ 4.40 
and 4.45 in the law and regulations section, above.

In Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court 
determined that if a claimant is already receiving the 
maximum disability rating available based on symptomatology 
that includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  
Since the Veteran is receiving the maximum rating allowable 
under the applicable diagnostic code for his cervical spine 
disability (absent ankylosis), the aforementioned provisions 
of 38 C.F.R. § 4.40 and § 4.45 are not for consideration.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher rating. 
See Hart, supra.

The Board has considered assignment of an extraschedular 
evaluation.  The threshold factor for extraschedular 
consideration is a finding on part of the RO or the Board 
that the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service connected disability at issue are inadequate.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 
3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, 
Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, 
there must be a comparison between the level of severity and 
the symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for 
this disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  See 
VA Gen. Coun. Prec. Op. 6-1996 (Aug. 16, 1996).  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Here, the rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology and provides for additional or more 
severe symptoms than currently shown by the evidence; thus, 
her disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  Consequently, referral for 
extraschedular consideration is not warranted.
Based on this record, and for reasons stated above, the 
Board finds that the Veteran is not entitled to a disability 
rating in excess of 30 percent for cervical spine DJD.

B.  Varicose Veins of the Left Popliteal Area

In its September 2005 rating decision on appeal, the RO has 
evaluated the varicose veins disability under provisions of 
38 C.F.R. § 4.104, Diagnostic Code 7120, pertaining to 
varicose veins.

Under Diagnostic Code 7120, a 10 percent evaluation is 
warranted for varicose veins that are manifested by 
intermittent edema of an extremity or aching and fatigue in 
a leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or compression 
hosiery.  A 20 percent evaluation requires persistent edema 
which is not completely relieved by elevation of the 
extremity, whether or not there is beginning stasis 
pigmentation or eczema.  A 40 percent rating is assigned 
when varicose veins cause persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent evaluation is assigned when there 
is evidence of persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration.  A 
100 percent evaluation is assigned when there is evidence of 
massive board-like edema with constant pain at rest.  See 38 
C.F.R. § 4.104, Diagnostic Code 7120 (2009).

A March 2005 private record evidenced "trace" edema; 
however, there was no evidence of eczema, ulcerations or 
other skin lesions at that time.  Records dated in February 
2004, November 2004, February 2005, May 2005, October 2005, 
April 2006, July 2006, September 2006, October 2006, 
December 2006, February 2007, June 2007, October 2007, 
January 2008, June 2008, July 2008, August 2008, September 
2008, January 2009, February 2009, June 2009, July 2009, 
August 2009 and October 2009 were negative for edema, and 
pulses were described as intact.  Physical examination of 
the lower extremities in March 2004, August 2004 and 
December 2004 was negative for edema and examination of the 
skin was negative for any lesions.  A July 2009 duplex 
ultrasound was negative for the presence of deep vein 
thrombosis in the left lower extremity, and the popliteal 
vein was noted to have spontaneous and phasic flow, was 
fully compressible and augmented normally without evidence 
of intraluminal echoes.  The remaining VA and private 
treatment records for the relevant time period contain no 
evidence responsive to the criteria for rating varicose 
veins.

As the evidence of record shows only one instance of trace 
edema in March 2005 which has since resolved, with no edema 
present during the Veteran's most recent examination in 
October 2009, and no evidence of eczema or other skin 
lesions, the Board finds that the Veteran's manifestations 
of varicose veins of left popliteal area did not more 
closely approximate the rating criteria for a 20 percent 
disability rating.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher rating. 
See Hart, supra.

The Board has considered assignment of an extraschedular 
evaluation.  The threshold factor for extraschedular 
consideration is a finding on part of the RO or the Board 
that the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service connected disability at issue are inadequate.  See 
Fisher, supra; 38 C.F.R. § 3.321(b)(1); VA Adjudication 
Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the 
rating schedule for this disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extraschedular consideration 
is required.  See VA Gen. Coun. Prec. Op. 6-1996 (Aug. 16, 
1996).  Thun, supra.  Here, the rating criteria reasonably 
describe the Veteran's disability level and symptomatology 
and provides for additional or more severe symptoms than 
currently shown by the evidence; thus, her disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluation is, therefore, adequate.  
Consequently, referral for extraschedular consideration is 
not warranted.
Based on this record, and for reasons stated above, the 
Board finds that the Veteran is not entitled to a disability 
rating in excess of 10 percent for varicose veins of the 
left popliteal area.


ORDER

Service connection for hemorrhoids is denied.

An increased rating in excess of 30 percent for the service-
connected cervical spine DJD is denied.

An increased rating in excess of 10 percent for the service-
connected varicose veins of the left popliteal area is 
denied.


REMAND

The Board has reviewed the Veteran's claims file and finds 
that additional substantive and procedural development is 
necessary prior to a final Board disposition on the issues 
of whether new and material evidence has been submitted 
which is sufficient to reopen a claim of entitlement to 
service connection for a neurological disorder of the left 
side of the body, entitlement to service connection for IBS, 
entitlement to an increased rating for fibrositis syndrome, 
entitlement to separate compensable disability ratings for 
left and right knee disabilities and entitlement to TDIU.

I.  Substantive Development

(i.) Increased Rating Claims for Fibrositis Syndrome and 
Left and Right Knee Disabilities

The Veteran's fibrositis syndrome, also known as 
fibromyalgia, is evaluated based on widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, 
depression, anxiety, or Raynaud's-like symptoms.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5025. 

The evidence of record demonstrates the presence of fatigue, 
sleep problems, parathesias, headaches, irritable bowel 
symptoms, depression and anxiety.  However, the Board is 
unclear as to whether these symptoms may be dissociated 
from, or are part and parcel of, her service-connected 
fibrositis syndrome.  Symptoms related to nonservice-
connected disorders generally cannot be used as grounds for 
increasing the rating for her fibrositis syndrome.  The 
Board cannot render an informed decision concerning the 
level of disability caused by her service-connected 
fibrositis syndrome in the absence of specific medical 
information regarding the coexisting disabilities.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is 
precluded from differentiating between symptomatology 
attributed to a nonservice-connected disability and a 
service-connected disability in the absence of medical 
evidence that does so).

Additionally, as explained in the Introduction, service 
connection has already been awarded for left and right knee 
disabilities, and is included as part of the service-
connected fibrositis.  However, the medical record is 
unclear as to whether there is any left and right knee 
symptomatology which is separate and distinct from her 
service-connected fibrositis syndrome.  Provided there are 
distinct symptoms of the Veteran's service-connected left 
and right knee disabilities, separate compensable ratings 
may be available for the same.  See 38 C.F.R. § 4.14 (under 
the rating schedule, separate ratings may be granted for 
distinct manifestations, provided not contravening the 
principle against evaluating the same disability under 
different diagnoses); Esteban v. Brown, 6 Vet. App. 259 
(1994).

Accordingly, a medical opinion addressing these matters must 
be obtained. 

(ii.) Service Connection Claim for IBS/TDIU Claim

It is clear that development and adjudication of the 
Veteran's increased rating claims could have a direct impact 
on the outcome of the claim for a grant of service 
connection for IBS and TDIU.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision on one issue cannot be rendered until 
the other issue has been considered).  Thus, the Board's 
resolution of the IBS and TDIU claims at the present time 
would be premature.  Those determinations must be 
adjudicated in connection with the claims of entitlement to 
an increased rating for fibrositis syndrome and entitlement 
to separate compensable disability ratings for the service-
connected right and left knee disabilities.

II.  Procedural Development

With respect to the claim of entitlement to service 
connection for neuropathy of the left side of the body, the 
Veteran's claim was finally denied in an August 1992 rating 
decision.  The RO in rendering its September 2005 decision 
incorrectly characterized the Veteran's claim as an initial 
claim for service connection and adjudicated the claim on a 
de novo basis.  

The Veteran has not been provided notice as to the 
evidentiary requirements necessary to reopen a previously-
denied claim, nor the bases for the previous denial to 
determine what evidence would be new and material to reopen 
the claim.  
A recent decision of the Court requires that this be done.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Finally, the Board notes that the RO has not made an initial 
determination as to whether separate compensable ratings are 
warranted for the Veteran's service-connected left and right 
knee disabilities.  This matter should be addressed upon 
readjudication.

Accordingly, the case is REMANDED for the following action:

1.  Ensure compliance with the ruling 
in Kent v. Nicholson, with regard to 
advising the claimant of what evidence 
would substantiate her application to 
reopen a previously denied claim for 
service connection for neuropathy of 
the left side of the body (i.e., 
medical evidence linking a currently 
diagnosed neurological condition of 
the left side of the body to military 
service).

2.  Then arrange for a medical 
professional with appropriate 
expertise to review the Veteran's VA 
claims folder to determine the nature 
of her service-connected fibrositis 
syndrome.

The claims file must be made available 
to and reviewed by the examiner in 
conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  

The examiner should, to the extent 
possible, distinguish the symptoms of 
the service-connected fibrositis 
syndrome from those attributable to 
any non-service-connected disabilities 
to include, but not limited to: 
fatigue, sleep problems, parathesias, 
headaches, irritable bowel symptoms, 
depression and anxiety.  If, however, 
it not medically possible to do so, 
the examiner should clearly so state.

The examiner should also, to the 
extent possible, determine whether 
there is any left or right knee 
disability separate and distinct from 
the service-connected fibrositis 
syndrome.  If, however, it not 
medically possible to do so, the 
examiner should clearly so state.

3.  After completion of the above and 
any additional development of the 
evidence deemed necessary, review the 
record and readjudicate the issues on 
appeal in light of any additional 
evidence added to the record assembled 
for appellate review.  The RO's 
readjudication should include 
consideration of whether separate 
compensable disability ratings are 
warranted for the left or right knee 
and whether new and material evidence 
has been submitted to reopen the 
previously-denied claim of entitlement 
to service connection for neuropathy 
of the left side of the body.  If any 
benefit sought remains denied, the 
Veteran should be issued an 
appropriate supplemental statement of 
the case and afforded the opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in 
order.
The purpose of this remand is to assist the Veteran in the 
development of her claims.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The appellant has the right to submit 
additional evidence and argument on the matters the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


